Case 18-12874-KHK        Doc 47   Filed 03/01/19 Entered 03/01/19 12:31:42            Desc Main
                                  Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     TOMATRAGAMALIEL MINOR
                                                  Case No. 18-12874-KHK

                           Debtor

             OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
         NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                  AND
            NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Modified Chapter 13 Plan filed February 7, 2019. The cause for this objection is
     as follows:
            Violation of 11 U.S.C. §1325(a)(3) and 11 U.S.C. §1325(b)(1)(B) - Good
            Faith and Disposable Income.
                 This is Debtor's fourth case, as follows:
                          16-10614-KHK Tomatragamaliel Minor
                          Chapter: 13 Date filed: 02/23/2016 Plan confirmed: 09/16/2016
                          Debtor dismissed: 02/28/2017
                          Dismissed on Trustee’s Motion to Dismiss for material default

                           17-12851-BFK Tomatragamaliel Minor
                           Chapter: 13 Date filed: 08/22/2017
                           Debtor dismissed: 12/05/2017
                           Dismissed upon denial of confirmation

                           18-10206-BFK Tomatragamaliel Minor
                           Chapter: 7 Date filed: 01/18/2018
                           Debtor discharged: 07/09/2018

     In this case, Debtor lists no unsecured creditors other than student loans that survived
     his Chapter 7 discharge. Debtor has proposed a 0% Plan with payments of $1,960.00
     per month for 55 months. Trustee had objected to Debtor’s prior Plan, which provided
     for the exact same Plan payment structure, on the grounds that his Schedule I/J budget
     showed $3,379.00 of disposable monthly income and it did not seem reasonable for
     Debtor to retain the additional $1,419.00/month of disposable monthly income above
Case 18-12874-KHK       Doc 47  Filed 03/01/19 Entered 03/01/19 12:31:42                Desc Main
                               Document      Page 2 of 3
     Notice of Objection To Confirmation
     Tomatragamaliel Minor, Case # 18-12874-KHK

     and beyond his Plan payment while paying nothing to his student lenders, who
     presumably have received no payment during Debtor’s three year odyssey through
     bankruptcy. That Plan was denied confirmation on January 17, 2019. Debtor has
     attempted to circumvent that outcome by manipulating his amended Schedules I/J so as
     to “eat up” the surplus disposable monthly income by both decreasing his stated
     income and increasing certain expenses so as to magically arrive at his desired
     disposable monthly income number in hopes of justifying his 0% Plan proposal.
     Debtor has been in bankruptcy for some time, and it is not reasonable nor good faith to
     place his student loans on a forced five year forebearance when Debtor has disposable
     income to pay them.

     Trustee prays that confirmation be denied without leave to amend.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on March 14, 2019 at 9:30 a.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314. If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314
Case 18-12874-KHK       Doc 47  Filed 03/01/19 Entered 03/01/19 12:31:42                Desc Main
                               Document      Page 3 of 3
     Notice of Objection To Confirmation
     Tomatragamaliel Minor, Case # 18-12874-KHK

     If you or your attorney do not take steps, the court may decide that you do not oppose
     the relief sought in the motion or objection and may enter an order granting that relief.

     Date: _March 1, 2019______                            __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 1st day of March, 2019, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Tomatragamaliel Minor                         Robert Sergio Brandt
     Chapter 13 Debtor                             Attorney for Debtor
     2427 Brookmoor Lane                           1513 King Street
     Woodbridge, VA 22191                          Alexandria, VA 22314


                                                           __/s/ Thomas P. Gorman______
                                                           Thomas P. Gorman
